Citation Nr: 1635173	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling for a low back strain.

2.  Entitlement to an initial rating in excess of 20 percent disabling for left lower extremity radiculopathy, secondary to service-connected low back strain. 

3.  Entitlement to an initial rating in excess of 20 percent disabling for right lower extremity radiculopathy, secondary to service-connected low back strain

4.  Entitlement to a rating in excess of 20 percent disabling for status post fracture of the left fibula with chronic peroneal tendonitis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to February 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
September 2009 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of these claims belongs to the RO in Winston-Salem, North Carolina.    

In a May 2015 rating decision, the RO increased the Veteran's disability rating for his low back strain from ten percent disabling to 40 percent disabling effective February 19, 2009, the date of the claim.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

During the course of the appeal separate ratings have been assigned for associated neurological manifestations.  In a May 2015 rating decision, the RO granted service connection and assigned a separate 20 percent rating for radiculopathy of the left and right lower extremities, effective August 5, 2010, the date of the VA examination, associated with the Veteran's low back strain.  

The Veteran did not file any document with VA expressing disagreement with the May 2015 rating decision.  However, the now service-connected bilateral lower extremity radiculopathy is secondary to the Veteran's service-connected low back strain.  When the Veteran disagreed with the amount of compensation awarded for his low back strain, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected low back strain.  See AB, supra.  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 CFR § 4 71a, Note (1) (2015).  The Board was therefore required to consider whether ratings were warranted for neurologic abnormalities associated with the low back strain.  For these reasons, the Board concludes that when the Veteran appealed the rating assigned for his low back strain, his appeal encompassed ratings for all manifestations of the condition.  The award of the ratings in the May 2015 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in connection with the rating decision that denied an increased rating for the Veteran's low back strain.  Thus, the issues before the Board are as shown on the title page. 

This appeal was previously before the Board in March 2015.  The appeal was remanded for additional development.  The remand was substantially complied with and thus the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for a sleep disability secondary to the Veteran's service-connected low back and left ankle disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2009 claim, October 2009 notice of disagreement, and June 2010 VA Form 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Throughout the entire evaluation period, the Veteran's low back strain was shown to have been characterized by forward flexion to 30 degrees or less when considering his complaints of pain and functional loss; however, no ankylosis, incapacitating episodes (of bed rest prescribed by a physician), or associated neurological manifestations (other than the sciatic nerve impairment of both lower extremities which has been service-connected) are shown.

2.  The Veteran's left lower extremity radiculopathy is not shown to have resulted in more than moderate incomplete paralysis of the sciatic nerve.    

3.  The Veteran's right lower extremity radiculopathy is not shown to have resulted in more than moderate incomplete paralysis of the sciatic nerve.    
  
4.  Throughout the entire evaluation periods, the Veteran's left ankle disability was not manifested by ankylosis of the ankle, subastrragalar, or tarsal joint, more than marked limitation of motion, malunion of the os calcis or astragulus, or astragalectomy. 


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for the Veteran's low back strain is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Codes 5237 (2015).

2.  An initial rating in excess of 20 percent for the Veteran's left lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8520 (2015).

3.  An initial rating in excess of 20 percent for the Veteran's right lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Code 8520 (2015).

4.  A rating in excess of 20 percent for the Veteran's left ankle disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria 

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


III.  Low Back Strain

During the current evaluation period, the Veteran's lumbar spine disability has been rated under Codes 5237 and the General Rating Formula for Diseases and Injuries of the Spine, which provide the following criteria for disability with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Codes 5237 and 5242, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion for the Veteran's lumbar spine disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202   (1995).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease.  38 C.F.R. § 4.45.

An October 2001 rating decision granted service connection for a low back strain rated at 10 percent disabling effective February 20, 2001, under Code 5295.  38 C.F.R. § 4.71a, Code 5295.  The Veteran submitted a February 2009 claim indicating he felt his back disability had become worse and caused him to have limited mobility.  During the period on appeal a May 2015 rating decision increased the Veteran's rating to 40 percent disabling effective February 19, 2009, the date of the Veteran's claim was received by the RO.  The Board finds for the period on appeal an evaluation in excess of 40 percent disabling is not warranted.    

The Veteran was afforded a July 2009 VA examination in connection with his claim for an increased rating for his service-connected low back strain.  The Veteran reported being able to walk for an "undetermined distance" with no history of falls.  The Veteran also reported symptoms of stiffness, fatigue, spasms, and decreased motion with constant pain in the lower back.  The Veteran noted he was able to function with the aid of medication.  The Veteran reported that he had no incapacitating episodes during the past 12 months.  The Veteran's gait was noted as normal.  An x-ray performed in connection with the examination showed schmori's nodes and an otherwise "unremarkable" lumbar spine.  Range of motion testing was performed; flexion was noted at 90 degrees, with extension of 30 degrees, bilateral lateral flexion and bilateral rotation were noted at 30 degrees.  There was no additional limitation of motion following the repetitive use test.  However, after the repetitive use test there was evidence of pain, fatigue and lack of endurance without evidence of weakness or incoordination.  The Veteran was noted to have normal muscle tone, with no muscle atrophy, and no ankylosis.  The Veteran did not present with IVDS and no functional limitation was noted.  

An April 2010 VA treatment record indicated that a Veteran requested a low back brace for his pain.

The Veteran was afforded an August 2010 VA examination for his low back strain.  An x-ray performed on the same day showed a normal lumbosacral spine.  The Veteran reported that he had limitation when walking.  The Veteran reported stiffness, fatigue, spasms, decreased motion, and numbness.  The Veteran indicated that he had severe low back pain which was relieved by Motrin.  The Veteran stated he experienced limitation of motion during flare ups in that he becomes unable to "move around."  The Veteran did not report any incapacitating episodes requiring bed rest prescribed by a physician.  The examiner noted "The [Veteran] reports that he does not experience any overall functional impairment from this condition."  The examiner performed a physical examination and noted the Veteran had an abnormal gait due to his low back sprain.  Range of motion showed flexion of 40 degrees, extension of 5 degrees, bilateral lateral flexion of 30 degrees, right rotation of 5 degrees, and left rotation of 15 degrees, with pain beginning at the ends.  No additional limitation of range of motion was found following repetitive use testing.  The examiner noted subjective factors of days where the Veteran "can stand for 30 and walk about 1 mile, but couple days out of a month he can't move around at all, his pain is so severe he can't do anything for that day but lay around until pain goes away.  The objective factors are: tenderness on exam, radiating pain positive straight leg test, decreased range of motion and painful range of motion."

In response to the March 2015 Board remand the Veteran was provided with a May 2015 VA examination.  The examiner noted diagnoses of lumbar strain in 2000 and radiculopathy of the lumbar region in 2015.  The Veteran reported nearly constant pain with flare ups that cause daily activities to become more difficult.  He also had difficulty with lifting and carrying equipment, standing, walking for prolonged periods, bending over, and sitting for prolonged periods.  The Veteran's range of motion was noted as forward flexion of 30 degrees, extension of 20 degrees, bilateral lateral flexion and bilateral rotation of 20 degrees.  Pain was noted in all planes.  Following the repetitive use test, the Veteran's range of motion decreased due to pain.  Flexion was noted to have decreased to 25 degrees, extension decreased to 15 degrees, and bilateral lateral flexion and bilateral rotation were noted to have decreased to 15 degrees.  The examiner noted the examination was medically consistent with the Veteran's statements describing functional loss during flare ups.  As to the Veteran's range of motion the examiner concluded, "It is impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time."  The Veteran was noted to have tenderness and muscle spasm which did not result in abnormal gait or abnormal spinal contour.  The Veteran's low back sprain was noted to cause disturbance of locomotion, interference with sitting and standing.  No muscle atrophy was noted.  The examiner noted the Veteran did not have ankylosis.  The Veteran was noted to have IVDS which had not required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner noted he did not perform x-rays because there was a lack of evidence of trauma or arthritis.  

Most recently, the Veteran was afforded a February 2016 examination for his low back sprain.  The Veteran reported flare ups with dull and sharp pain and pain during walking.  The Veteran also reported back spasms which limit his activity.  The Veteran's range of motion was noted as forward flexion of 20 degrees, extension of 10 degrees, and bilateral lateral flexion of 5 degrees and bilateral lateral rotation of 10 degrees.  The repetitive use test did not result in additional loss of range of motion.  The VA examiner noted pain on examination but indicated that it did not result in functional loss.  The examiner concluded that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner found that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The Veteran had muscle spasms, localized tenderness, and guarding which did not result in abnormal gait or abnormal spinal contour.  The examiner noted disturbance of locomotion and interference with sitting and standing.  No muscle atrophy, ankylosis, or neurologic abnormality was noted.  The Veteran was not noted to have IVDS.  

The Veteran provided several lay statements regarding his low back disability.  The Veteran submitted a February 2009 claim indicating that he experienced, locking, stiffness, pain, and spasms, which affect his ability to sleep.  The Veteran submitted an October 2009 notice of disagreement where he reported muscle spasms, guarding, and tenderness.  The Veteran also stated his muscle spasms affect his ability to sleep and to sit comfortably in a car for long periods of time.  The Veteran is competent to report the extent of his physical abilities while experiencing back pain, thus his lay statements are competent evidence of his back pain.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).      

The Board finds entitlement to an evaluation in excess of 40 percent disabling is not warranted.  As noted above a rating of 50 percent disabling is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  At no point during the period of consideration did the Veteran's back disability manifest unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  

As such, entitlement to an evaluation in excess of 40 percent disabling for the Veteran's low back strain is not warranted. 

The Veteran was noted to have a singular incident of IVDS in his May 2015 VA examination; however, it did not result in bed rest prescribed by a physician or hospitalization.  IVDS was not otherwise noted in the Veteran's VA examination before or after May 2015.  There is no indication that the Veteran experienced any incapacitating episodes requiring hospitalization or bed rest prescribed by a physician during the period under consideration.  Thus, a higher rating under Code 5243 would not be appropriate.  38 C.F.R. § 4.71a, Code 5243.    

The Board acknowledges the Veteran's contention that the July 2009 VA examiner did not adequately examine his back.  See June 2010 VA Form 9.  However, even if the Board were to discount the Veteran's July 2009 VA examination, he would still not be entitled to an increased evaluation, for the reasons stated above.  

Additionally, the Board acknowledges the Veteran's contention that the RO inappropriately considered the ameliorating effects of his medication.  See June 2010 VA Form 8.  The Board notes the Veteran indicated he used Motrin to treat his back pain in order to aid him in his movement.  This indicates the medication could provide a false increased impression of the Veteran's range of motion.  However the Veteran is seeking a rating in excess of 40 percent under Code 5237.  The ratings in excess of 40 percent consider whether or not the Veteran has ankylosis.  The Veteran does not assert that he has ankylosis, or that it is masked by the medication.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  Therefore, the Board finds the ameliorating effects of the Veteran's medication have been considered.  

Additionally, there is no objective evidence or allegation that the Veteran's low back disability are manifested by symptoms or impairment not encompassed by the schedular criteria; the requirements of as limited range of motion or any neurological manifestations are contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Code 9411; 38 C.F.R. § 4.71a, General Rating Formula; and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.

The Board has considered whether the record has raised an issue of entitlement to a total rating based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes the Veteran submitted a claim for TDIU in February 2016, which was denied in May 2016.  The Veteran was provided with a VA Form 21-8940 Application for Increased Compensation Based on Unemployability on which he reported his disability affected full time employment in February 2001 and that he became too disabled to work in February 2002.  The Veteran reported his back and all service-connected and non-service-connected disabilities affected his employment.  The Veteran submitted the VA Form 21-8940 with the employment section left blank, making it difficult to ascertain the Veteran's employment history.  The record indicates that the Veteran had been employed during the period of consideration.  Specifically, the Veteran's February 2016 VA examination indicated his low back sprain limited his activities at work, implying that he is employed.  Additionally, the February 2016 examiner noted that the Veteran's low back disability caused pain with all activities and that back spasms limit his activity significantly.  However, the examiner noted the Veteran's low back disability would not affect his ability to perform sedentary activities of employment such as a desk job.  

Therefore, as the Veteran is noted to have been employed during the period on appeal, is noted to report non-service-connected disabilities affect his employability, and is physically capable of sedentary employment, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's low back disability, solely, or in connection with the other claims herein, cause the Veteran to be totally unemployable.  

IV.  Bilateral Lower Extremity Radiculopathy 

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Codes 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia).  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

Under Diagnostic Code 8520, for incomplete paralysis, as is the case here, Code 8520 provides for a 10 percent disability rating for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In a May 2015 rating decision, the RO granted service connection and assigned two separate 20 percent ratings for radiculopathy of the left and right lower extremities secondary to the Veteran's service-connected low back strain.  

a.  Prior to August 5, 2010

The Veteran was provided an initial 20 percent rating for bilateral lower extremity radiculopathy, secondary to his low back strain effective August 5, 2010, the date of the VA examination.  The Board finds that the Veteran is not entitled to a separate rating for radiculopathy of either lower extremity, prior to August 5, 2010, as the preponderance of the evidence does not show neurological manifestations of either lower extremity prior to this date. 

The Veteran received a July 2009 VA examination.  The examiner noted the Veteran's upper and lower extremities were equal bilaterally and that the Veteran had normal motor and sensory functions.  No neurologic abnormalities were noted.  The examiner noted the Veteran had nonorganic physical signs of exaggerated response on palpation of the lumbar paraspinal muscles.  The examiner concluded the Veteran's continued to carry a diagnosis of low back strain with no nerve root involvement.  

The evidence of record does not otherwise suggest that the Veteran's low back strain had manifested as radiculopathy prior to August 5, 2010.  Specifically, the July 2009 VA examination noted the Veteran was neurologically normal and his low back strain presented with no nerve root involvement.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lower extremity radiculopathy more closely approximates a compensable rating under Code 8520 for this period.  38 C.F.R. §§ 4.3, 4.7.  

b.  August 5, 2010 to Present 

The Veteran received an August 2010 VA examination.  The Veteran reported pain which travelled down his legs.  The examiner noted radiating pain on movement in the left lower extremity and the Veteran tested positive for the straight leg test for the left lower extremity.  The examiner noted "The examination for the lumbar spine reveals no sensory deficits from L1 L5.  The examination of the sacral spine reveals no sensory deficits of S1.  The modality(ies) used to test sensory function was a pin prick.  There is no lumbosacral motor weakness.  The lower extremities show no signs of pathologic reflexes.  The examination reveals normal cutaneous reflexes.  There are no signs of Lumbar [IVDS] with chronic and permanent nerve root involvement."

The Veteran was first diagnosed with radiculopathy in his May 2015 VA examination.  The examiner noted the Veteran tested positive for the straight leg raising test in both lower extremities.  The Veteran's radiculopathy was noted to effect the sciatic never and caused moderate constant pain, intermittent pain, paraesthsias and/or dystthesias, and numbness.  The examiner concluded the severity of the Veteran's radiculopathy was moderate bilaterally.  

Following the May 2015 VA examination, the Veteran was awarded service connection for bilateral lower extremity radiculopathy rated as 20 percent disabling effective August 5, 2010, the date of the VA examination which first showed manifestations of radiculopathy.  

Most recently the Veteran was provided with a February 2016 VA examination.  The Veteran tested negative bilaterally in the straight leg raising test.  His sensory examination was normal.  Constant pain, intermittent pain, parathesias, and dysesthesias were not noted bilaterally.  Mild numbness was noted bilaterally.  No other signs or symptoms of radiculopathy were noted.  The examiner concluded the severity of the Veteran's radiculopathy was mild bilaterally.  

The Board finds a rating in excess of 20 percent for radiculopathy of either lower extremity is not warranted because the disability picture does not more nearly approximate moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  The Veteran's radiculopathy was noted as most severe in the May 2015 VA examination, where the examiner noted the Veteran's radiculopathy to be moderate.  Neither the Veteran's statements nor the treatment records show a more severe level of impairment due to lower extremity radiculopathy than reflected in the May 2015 VA examination.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that the disability picture associated with the lower extremity radiculopathy more closely approximates the criteria for a rating in excess of 20 percent for either extremity under Code 8520 for this period.  38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  On review, the referenced diagnostic codes contemplate the Veteran's claimed symptoms of radiating pain and numbness.  As the rating criteria are considered adequate, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009).

Additionally, as noted above, as the Veteran is noted to have been employed during the period on appeal, did not submit a complete VA Form 21-8940, is noted to report non-service-connected disabilities affect his employability, and is physically capable of sedentary employment.  Thus, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left and right lower extremity radiculopathy, solely, or in connection with the other claims herein, causes the Veteran to be totally unemployable.  

V.  Left Ankle Disability   

Under Diagnostic Code 5270, a 20 percent rating is assigned for ankylosis affecting the ankle in plantar flexion less than 30 degrees.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5271, (limited motion of ankle), a 10 percent rating is assigned for moderate limitation of ankle motion.  Marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a (2015).  The terms moderate and marked are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). 

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

The Veteran's left ankle disability is currently rated 20 percent under Code 5271 for marked limitation of motion; 20 percent is the maximum rating under Code 5271.  A schedular rating in excess of 20 percent is only available where ankylosis (Codes 5270).  A separate rating could be granted for 5272 (ankylosis of the subastragalar or tarsal joint), 5273 (malunion of the os calcis or astragalus), and 5274 (astragalectomy).  

Initially, the Board notes that as the pathology required for ratings under Codes 5270, 5272, 5273, and 5274 is not shown, ratings under those codes are not warranted.

The Veteran was afforded a July 2009 VA examination.  The examiner noted a diagnosis of status post fracture of the left fibula with chronic peroneal tendonitis.  The Veteran reported pain on a level of eight out of ten, with ten being the most severe.  The Veteran reported being able to function without medication and no current treatment or functional impairment.  The Veteran's range of motion was noted as 20 dorsiflexion and 45 plantar flexion with no additional limitation on range of motion following the repetitive use test.  An x-ray was performed which showed no evidence of fracture or other significant bone or soft tissue abnormality. 

An April 2010 VA treatment record indicated that a Veteran requested a left ankle brace for his pain.

The Veteran was provided an August 2010 VA examination for his left ankle.  An x-ray performed on that day showed a normal left ankle.  The Veteran reported he experienced stiffness, swelling, giving way, lack of endurance, tenderness, and pain.  The Veteran indicated he does not experience heat, redness, fatigability, deformity, drainage, effusion, subluxation, or dislocation.  The Veteran reported flare ups twice a week that last up to three hours with severe pain.  The Veteran reported the flare ups are precipitated by physical activity and are alleviated by taking Motrin.  The examiner noted that during flare ups the Veteran experiences neither functional impairment nor any limitation of motion of the joint.  The Veteran reported difficulty with standing and walking.  He did not report any incapacitating episodes in the past 12 months.  The Veteran "reports that he does not experience any overall functional impairment from this condition."  The examiner noted that the Veteran had an abnormal gait, but attributed it to his low back strain.  An examination of the left tibia and fibula revealed tenderness on physical examination.  The Veteran's left ankle range of motion was noted as within normal limits for dorsiflexion and plantar flexion with no additional degree of limitation of motion after the repetitive use test.  The examiner concluded "The subjective factors are: he has days where he can stand for 30 min and walk about 1 mile, but couple days out of a month he can't move around at all, his pain is so severe he can't do anything for that day but lay around until pain goes away.  The objective factors are: tenderness of the tibial/fibula, tenderness of the ankle, painful range of motion of the ankle."  The residuals of the Veteran's left ankle disability were noted as "painful and difficulty walking, wears ankle brace, tenderness on exam and painful ankle range of motion." 

The Veteran was afforded a May 2015 VA examination for his left ankle.  The examiner noted diagnoses of left lateral collateral ligament sprain and tendonitis.  The Veteran reported constant pain and flare ups with constant pain.  The Veteran's left ankle range of motion was noted as abnormal, his dorsiflexion was 5 degrees and plantar flexion was 10 degrees.  There was pain on weight bearing, objective evidence of crepitus, and localized tenderness or pain on palpitation of the joint.  The repetitive use test was not used because the examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner noted the Veteran's ankle caused disturbance of locomotion, interference with sitting and interference with standing due to increased pain.  No ankylosis, muscle atrophy, or shin splints were found.  The Veteran was noted to use braces and canes for assistive devices.  The Veteran's function was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner did not provide x-rays because there was no evidence of trauma or arthritis.

Most recently, the Veteran was afforded and April 2016 VA examination.  The examiner noted a diagnosis of status post fracture of left fibula with chronic peroneal tendonitis.  The Veteran reported swelling when standing for a long time and pain.  The Veteran reported flare ups that cause an inability to weight bear.  The Veteran's functional impairment is reported by the Veteran as an inability to stand and walk to full capacity without a cane.  Left ankle range of motion was noted as abnormal at 10 degrees for both dorsiflexion and plantar flexion.  Pain was noted on range of motion and with weight bearing.  The Veteran's abnormal range of motion was not noted to contribute to functional loss.  There was objective evidence of localized tenderness or pain on palpitation of the join, and no objective evidence of crepitus.  The repetitive use test showed no decreased in range of motion.  The examiner noted the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The Veteran reported flare ups causing pain which caused range of motion of 10 degrees in dorsiflexion and plantar flexion.  The Veteran's muscle strength was normal with no muscle atrophy, ankylosis, or joint dislocation or instability.  The Veteran was noted to have shin splints but they were noted to not affect range of motion of the ankle.  No trauma or degenerative arthritis was documented during the examination.  

The Veteran provided several lay statements detailing his ankle pain.  The Veteran submitted a February 2009 claim for an increased rating noting that his left ankle swells, pops, and is stiff.  The Veteran submitted an October 2009 notice of disagreement indicating he had continual pain in his left fibula with cracking.  The Veteran indicated the range of motion testing performed by the July 2009 VA examiner was not accurate as the examiner did not evaluate the range of motion of his ankle.  Additionally, the Veteran submitted a June 2010 VA Form 8 where he indicated, "Nor does the rating for the Left Fibula and Lower Back condition consider the effect of the treating medication."

Following a review of the evidence, the Board finds that the Veteran's left ankle disability is not shown to be manifested by (or to approximate) impairment greater than marked limitation of motion.  The Veteran was noted to have his most limited range of motion during his May 2015 VA examination, where his dorsiflexion was 5 degrees, and is plantar flexion was 10 degrees.  Thus, while the Veteran is shown to have some limitation of motion, such limitation does not suggest or approximate a degree greater than marked.

The Board acknowledges the Veteran's contention that the July 2009 VA examiner did not test the Veteran's left ankle range of motion; however, the July 2009 VA examination did include range of motion results.  Additionally, even if the Board were to discount the July 2009 VA examination, the Veteran would still not be entitled to an increased rating for the reasons stated above.  

Additionally, the Board acknowledges the Veteran's contentions that the rating does not consider the effects of the treating medication.  See June 2010 VA Form 8.  However, the Board notes the Veteran indicated he used anti-inflammatories to treat his ankle pain, which allow him to function.  This medication usage indicates the medication could provide a false elevated impression of the Veteran's range of motion.  The Veteran is seeking a rating in excess of 20 percent disabling under Code 5271.  The ratings in consideration do not contemplate range of motion; rather they consider whether or not the Veteran has ankylosis, malunion of os calcis or astragalus, or astragalectomy, which the Veteran does not allege that he has, nor does he allege that any of the above are masked by medication.  Jones, supra.  

As the 20 percent rating assigned is the maximum schedular rating provided for limitation of motion, the Board must consider whether a higher rating is available under any other code pertaining to the ankle.  As noted above, the pathology required for ratings under Codes 5270, 5272, 5273, and 5274 are not shown, therefore, ratings under those codes are not warranted.

Additionally, the Board notes 38 C.F.R. § 4.59 requires that range of motion testing including testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board notes that while the complete set of range of motion testing was not performed on the Veteran's left ankle he is already at the maximum rating for limited range of motion.  In order for the Veteran to obtain a higher rating his left ankle must present with ankylosis, malunion of os calcis or astragalus, or astragalectomy, which have all been determined to not be present by previous VA examiners.  Thus, a remand for further range of motion testing is unnecessary as the Veteran is already at the maximum rating for limited range of motion and it would not demonstrate the presence of ankylosis, malunion of os calcis or astragalus, or astragalectomy, which would entitle the Veteran to a higher rating.    

The Board has also considered whether referral for extraschedular consideration under 38 C.F.R. § 3.321 (b) is indicated.  The evidentiary record does not show any manifestations or associated functional impairment or disability due to the left ankle disability that are not encompassed by the schedular criteria.  The Board acknowledges the Veteran's subjective complaints of pain, stiffness, swelling, lack of endurance, and tenderness, and the objective findings of limitation of motion and painful motion; however, the rating criteria (specifically the criteria under Code 5271) describe the Veteran's symptomatology in that they address his objective limitation of motion with findings of pain.  Accordingly, the symptoms and associated impairment of the Veteran's left ankle disability are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate and referral for extraschedular consideration is not necessary.  38 C.F.R. § 3.321 (b); Thun, 22 Vet. App. at 115. 

Finally, the evidence does not show nor does the Veteran contend that he is unable to work solely due to his left ankle disability.  As noted above, the Veteran has been noted to have been employed during the period on appeal and stated his unemployability is due to both service-connected and non-service-connected disabilities.  Additionally, the Veteran most recently received a VA examination in April 2016, which noted that the Veteran's left ankle disability would impact his employment status in that he has pain with walking and standing, however, as noted above the Veteran was deemed physically capable of sedentary employment, which would not involve walking or standing.  Thus, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's left ankle disability, solely, or in connection with the other claims herein, cause the Veteran to be totally unemployable.  


ORDER

Entitlement to a rating in excess of 40 percent disabling for a low back strain is denied.

Entitlement to an initial rating in excess of 20 percent disabling for left lower extremity radiculopathy, secondary to service-connected low back strain is denied. 

Entitlement to an initial rating in excess of 20 percent disabling for right lower extremity radiculopathy, secondary to service-connected low back strain is denied.  

Entitlement to a rating in excess of 20 percent disabling for status post fracture of the left fibula with chronic peroneal tendonitis is denied.  



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


